Citation Nr: 0940745	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-39 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
chronic recurring otitis media of the left ear with effusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1955 to 
August 1957. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

This case was previously before the Board in October 2008, 
when the claims regarding his left ear hearing loss and 
chronic recurring otitis media of the left ear with effusion, 
were remanded for further development.  A claim for an 
increased rating for tinnitus, previously on appeal, was 
denied at that time. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, left ear hearing 
loss has been manifested by no more than Level II impairment.

2.  The 10 percent rating currently in effect is the maximum 
schedular rating for otitis media. 

3.  Otitis media is manifested by occasional dizziness, but 
not manifested by dizziness with occasional staggering.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code (DC) 6100 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
chronic recurring otitis media of the left ear with effusion, 
have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.7, 4.87, DC 6200 (2009).

3.  The criteria for a separate 10 percent rating, but no 
more, for a peripheral vestibular disorder have been met.  
38 U.S.C.A. §§ 1131, 1132, 1155, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321 
(b)(1), 4.7, 4.87, DC 6204 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Hearing Loss Left Ear

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  

The horizontal lines in Table VI (38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b) (2009).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 

Throughout the rating period on appeal, his left ear hearing 
loss is rated as non-compensable pursuant to DC 6100.  He 
underwent a VA audiological examination in January 2005. 
Testing revealed the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
50
85
75

On the basis of the findings shown above, the puretone 
average for the left ear was recorded as 61 decibels.  Speech 
recognition was 94 percent for his left ear.

Applying the findings of the January 2005 VA examination to 
the rating criteria for hearing impairment, the Board finds 
that the criteria for a compensable evaluation for left ear 
hearing loss have not been met.  Considering that his left 
ear manifests an average pure tone threshold of 61 decibels, 
and 94 percent speech discrimination, reference to 38 C.F.R. 
§ 4.85, Table VI, shows his left ear hearing loss to be that 
of Level II impairment.  As the right ear is not service-
connected, it will be assigned a Level I impairment rating 
for application to Table VII. 38 C.F.R. § 4.85(f) (2009).  
Applying these results to Table VII, a noncompensable 
evaluation is assigned.  

The Board has additionally considered a January 2006 VA 
outpatient treatment report. This audiological examination 
revealed the following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
40
40
45

On the basis of the findings shown above, his puretone 
average for the left ear was 38.75.  38 C.F.R. § 4.85(d) 
(2009). Speech recognition was 100 percent for the left ear.  
Applying the findings of this outpatient treatment record to 
the rating criteria for hearing impairment, the Board finds 
that the criteria for a compensable evaluation for left ear 
hearing loss have not been met.  

His left ear manifests an average pure tone threshold of 
38.75 decibels, and 100 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows his left ear 
hearing loss to be that of Level I impairment.  As previously 
mentioned, his non-service-connected right ear is assigned a 
Level I impairment. Applying these results to Table VII, a 
noncompensable evaluation is assigned.  

An August 2007 VA outpatient treatment report revealed the 
following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
30
50
50

On the basis of the findings shown above, his puretone 
average for the left ear was 40.  See 38 C.F.R. § 4.85(d). 
However, as speech recognition scores were not taken using 
the Maryland CNC Test, this audiometric data cannot be used 
for rating purposes. 38 C.F.R. § 4.85(a) (2009).  

A January 2009 VA outpatient treatment report revealed the 
following puretone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
LEFT
45
45
55
70
75

On the basis of the findings shown above, his puretone 
average for the left ear was 61.25.  See 38 C.F.R. § 4.85(d). 
Speech recognition was 92 percent for the left ear.  Applying 
the findings of this outpatient treatment record to the 
rating criteria for hearing impairment, the Board finds that 
the criteria for a compensable evaluation for left ear 
hearing loss have not been met.  

His left ear manifests an average pure tone threshold of 
61.25 decibels, and 92 percent speech discrimination, 
reference to 38 C.F.R. § 4.85, Table VI, shows his left ear 
hearing loss to be that of Level II impairment.  As 
previously mentioned, his non-service-connected right ear is 
assigned a Level I impairment. Applying these results to 
Table VII, a noncompensable evaluation is assigned.  

He underwent another VA audiological examination in July 
2009. Testing revealed the following puretone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
25
30
35
50
55

On the basis of the findings shown above, the puretone 
average for the left ear was recorded as 43 decibels.  Speech 
recognition was 96 percent for his left ear.  Applying the 
findings of the July 2009 VA examination to the rating 
criteria for hearing impairment, the Board finds that the 
criteria for a compensable evaluation for left ear hearing 
loss have not been met.  

Considering that his left ear manifests an average pure tone 
threshold of 43 decibels, and 96 percent speech 
discrimination, reference to 38 C.F.R. § 4.85, Table VI, 
shows his left ear hearing loss to be that of Level I 
impairment.  As the right ear is not service-connected, it 
will be assigned a Level I impairment rating.  Applying these 
results to Table VII, a noncompensable evaluation is 
assigned.  

Further, private audiograms dated in September 2004 and 
December 2007, while not interpreted, appear to be consistent 
with the findings of the VA examinations. See Kelly v. Brown, 
7 Vet. App. 471, 474 (1995).  Additionally, as the left ear 
does not exhibit an exceptional pattern of hearing 
impairment, the provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b) 
are not for application.

In sum, the evidence does not support a compensable 
evaluation for left ear hearing loss for any portion of the 
rating period on appeal.  In reaching this conclusion, the 
Board has considered the provisions set forth in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the 
Court held that, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  

The Court reasoned that, "unlike the rating schedule for 
hearing loss, § 3.321(b) does not rely exclusively on 
objective test results to determine whether a referral for an 
extra[-]schedular rating is warranted.  The Secretary's 
policy [requiring VA audiologists to describe the effect of a 
hearing disability on a Veteran's occupational functioning 
and daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

In the present appeal, the July 2009 VA examiner acknowledged 
the Veteran's complaints of difficulty hearing his wife. At 
his January 2005 VA examination, when asked which situation 
presented him with the greatest difficulty, he could not say, 
indicating that his condition was variable in nature. While 
neither of these examiners specifically addressed the 
functional effects caused by bilateral hearing loss 
disability, no prejudice results because other evidence of 
record, to include outpatient treatment records, as well as 
his own statements, adequately reflected on this issue.  

For instance, in a March 2008 statement, the Veteran 
indicated that his hearing had worsened and his ability to 
hear had lessened. He further reported a significant change 
in his left ear hearing loss at a January 2009 VA treatment 
visit. A September 2009 informal hearing presentation, 
submitted by his representative, indicated that his hearing 
loss affected his life negatively and impaired his ability to 
function. 

Therefore, while the examinations conducted during the 
current appeal are defective under Martinak, the functional 
effects of his hearing loss disability are adequately 
addressed by the remainder of the record and are sufficient 
for the Board to consider whether referral for an extra-
schedular rating is warranted under 38 C.F.R. § 3.321(b).  
Based on the findings above, referral for an extra-schedular 
rating is not warranted.

Otitis Media Left Ear

Otitis media is rated under 38 C.F.R. § 4.87, DC 6200, as 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination). The Veteran's current 10 
percent rating represents the maximum possible schedular 
evaluation for this disability. Therefore, a higher schedular 
rating is not warranted under this section.

However, DC 6200 also provides that hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, may be rated separately. 38 
C.F.R. § 4.87, DC 6200. The Veteran is already separately 
service connected for bilateral hearing loss and tinnitus. 
Thus, the issue before the Board is whether he is entitled to 
a separate rating for labyrinthitis, facial nerve paralysis, 
or bone loss of skull. 

As the competent weight of evidence does not demonstrate 
facial nerve paralysis or bone loss of skill, the Board finds 
that the Veteran is not entitled to a separate rating for 
these disorders.  However, the evidence does demonstrate that 
he has a vestibular disorder associated with his service-
connected chronic otitis media. Under DC 6204, a 10 percent 
rating is warranted for vestibular disequilibrium, if there 
is occasional dizziness.

For example, a September 2004 private treatment record 
indicated that the Veteran had been hospitalized for severe 
vertigo in August 2004.  An October 2004 letter, from his 
private treating physician, noted that he continued to suffer 
from intermittent vertigo.  He reported a history of 
dizziness at his January 2005 VA examination and an August 
2007 VA treatment visit. A February 2005 letter from his 
private doctor indicated that the Veteran had been diagnosed 
with otitis media with effusion and "this could explain the 
symptoms of dizziness he has been experiencing in the last 
few weeks."  

An April 2005 private treatment note indicated that the 
Veteran was dizzy from otitis media in his left ear. Vertigo 
was noted in January and July 2005, and January 2006 VA 
treatment notes. The July 2009 VA examiner diagnosed him with 
vertigo.  The VA examiner noted that his vertigo was likely 
related to his previous trauma in the military as well as 
multiple surgeries on his left ear.  As occasional dizziness 
has been demonstrated, a separate 10 percent evaluation under 
DC 6204 is warranted. 

However, a higher evaluation of 30 percent, under DC 6204, is 
not for application, because dizziness with occasional 
staggering has not been demonstrated. For example, at his 
January 2005 VA examination he was able to do heel-toe gait 
without any sign of a balance impairment.  Further, at the 
July 2009 examination his gait was observed as normal. 
Additionally, while he has reported dizziness, he has not 
reported occasional staggering. In light of the foregoing, 
the Board concludes that the criteria for a rating in excess 
of 10 percent under DC 6204 have not been met.

The Board has additionally considered other diagnostic codes 
addressing the ears in relation to the Veteran's claim for 
increase, including chronic nonsuppurative otitis media with 
fusion (DC 6201), otosclerosis (DC 6202), Meniere's syndrome 
(DC 6205), loss of the auricle (DC 6207), malignant and 
benign neoplasms of the ear (DCs 6208-6209), and chronic 
otitis extrena (DC 6210). The record does not show the 
existence of any of these conditions. Thus a higher 
evaluation under any of these diagnostic codes is not 
appropriate.

As stated above, the Veteran is already separately service-
connected for left ear hearing loss and tinnitus. The record 
additionally demonstrates that he suffers from a vestibular 
disorder associated with his otitis media. As such, although 
an increased rating is not warranted for his service-
connected otitis media, a separate rating is warranted for 
the associated vestibular disorder. 

With respect to his chronic recurring otitis media of the 
left ear, he has additionally argued that he should be 
entitled to a higher rating on an extraschedular basis. The 
Board has considered whether referral under the provisions of 
38 C.F.R. § 3.321(b)(1)(2009) is warranted.  However, the 
weight of evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  

The Board recognizes that the Veteran was hospitalized for 
severe vertigo in August 2004. Further, the evidence 
indicates that he has had numerous procedures (i.e. 
myringotomy, tympanostomy) completed to help alleviate his 
otitis media. It appears from the record that these have 
occurred on an outpatient, as opposed to in-patient basis.  

The Board finds that the Veteran's symptoms have been 
adequately considered by the schedular rating. Specifically, 
the scheduler rating enables separate ratings to be 
implemented for symptomatology associated with chronic otitis 
media. Pursuant to this opinion, a separate rating has been 
granted with respect to his vestibular function.  Moreover, 
although one hospitalization is noted, the record does not 
indicate that his disorder has necessitated frequent periods 
of hospitalization, during the rating period on appeal. 
Hence, referral for consideration of an extra-schedular 
evaluation is not warranted for any portion of the appeal 
period.  

With respect to the Veteran's claims (left ear hearing loss 
and chronic otitis media), the Board has also considered his 
statements that his disabilities are worse.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility. 
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders-according to the appropriate 
diagnostic codes.

Such competent evidence-concerning the nature and extent of 
the Veteran's left ear hearing loss and chronic otitis media 
disabilities -have been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under 
which these disabilities are evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals for increased ratings with respect to his left ear 
hearing loss and chronic otitis media are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claims for  increased 
ratings as this is the premise of the claims.  It is 
therefore inherent that the he had actual knowledge of the 
rating element of the claims.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal by 
correspondence dated in June 2006.  Any questions as to the 
appropriate effective dates to be assigned are moot as the 
claims have been denied.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records. 
Further, the Veteran submitted private treatment records.  
Next, specific VA medical examinations pertinent to the 
issues on appeal were obtained in January 2005 and July 2009. 
Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for left ear hearing loss is denied.

A rating in excess of 10 percent for chronic recurring otitis 
media of the left ear with effusion is denied.

A separate 10 percent evaluation, but no more, for a 
peripheral vestibular disorder is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


